Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-2007

Soetanto v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Soetanto v. Atty Gen USA" (2007). 2007 Decisions. Paper 1756.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1756


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL




                 IN THE UNITED STATES COURT
                          OF APPEALS
                     FOR THE THIRD CIRCUIT


                            NO. 05-5005


                        TONNY SOETANTO
                            Petitioner

                                  v.

        ATTORNEY GENERAL OF THE UNITED STATES
                     Respondent




On Petition for Review of an Order of the Board of Immigration Appeals
                           No. A79-319-032
               Immigration Judge: Hon. Miriam K. Mills



           Submitted Pursuant to Third Circuit LAR 34.1(a)
                          January 17, 2007

           BEFORE: McKEE, AMBRO and STAPLETON,
                       Circuit Judges

                  (Opinion Filed: January 23, 2007)
                                 OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Petitioner Tonny Soetanto is a native and citizen of Indonesia. He claims to have

suffered past persecution, and to fear future persecution, there because he is a Christian of

Chinese ethnicity. He seeks review of an order of an Immigration Judge (“IJ”) denying

his application for asylum, withholding of removal, and relief under the Convention

Against Torture, an order that was affirmed by the Board of Immigration Appeals without

opinion.

       The IJ concluded that Soetanto’s asylum application was time barred and we lack

jurisdiction to review that determination. 8 U.S.C. § 1158(a)(3). Accordingly, we will

dismiss his petition to the extent it relates to asylum. We will deny his petition to the

extent it relates to his other claims.

       The IJ accepted Soetanto’s testimony, which she accurately summarized as

follows:

              Today respondent testified that he fears returning to Indonesia
       because Muslims are planning to establish a Muslim state, governed by
       Shari’a (government of Shari’a (indiscernible)). He bases his fear on
       reports from his parents made to him about two to three years ago. He
       further based his fear that an Islamic state would be established in Indonesia
       on previous harm he suffered there.
              Specifically he cited how he was robbed in 1998 by (indiscernible)

                                              2
       on route from a bus stop. He also cited, in 1992 to 1994, incident in which
       his father’s store was subjected to extortion by security guards. He further
       complained how Muslims would demand donations for building a Mosque,
       and calling his father ethnic and religious epithets if the father did not
       (indiscernible) donate enough money. He also cited an incident when he
       was harassed by (indiscernible) singing in the store so loud as to demand
       payment to stop their singing.
               And finally, respondent testified about the 1998 civil rioting in
       Jakarta, which spread to Surabaya, in which ethnic Chinese were violently
       targeted by (indiscernible). After repeatedly questioning respondent as to
       whether he suffered any further harm after 1998, the testimony elicited
       showed that he evidently had suffered no harm after 1998.

App. at 106.

       The IJ observed that “current country conditions show no repetition of the . . . civil

rioting that occurred in 1998 and the . . . targeting of ethnic Chinese without any

intervention by government officials.” App. at 107. She further noted that

“conspicuously absent” from the record was any indication that Soetanto’s parents had

experienced any problems after they moved to Surabaya following the 1998 riots. App. at

108. While acknowledging that some “interreligious conflict still exists in Indonesia, i.e.,

central Sulawesi and Malukus,” the IJ pointed out that Soetanto had “no connection to

any of these areas of continuing conflict.” App. at 108.

       Finally, with respect to Soetanto’s fears about the future creation of a Muslim

state, the IJ pointed to the International Religious Freedom Report indicating that

“proposals to adopt Shari’a [have] been voted down on a nationwide basis by parliament,

and also by the largest Muslim social organization.” App. at 109.

       The IJ did not err in concluding that Soetanto had not suffered “persecution” in the


                                             3
past as we have defined that term for these purposes. See Fatin v. INS, 12 F.3d 1233,

1240 (3d Cir. 1993) (defining persecution as “threats to life, confinement, torture, and

economic restrictions so severe that they constitute a threat to life or freedom”).

Moreover, substantial evidence clearly supports the IJ’s determination that Soetanto had

failed to establish a well-founded fear of future persecution if he were to return to

Indonesia. Based on our review of the record and accepting Soetanto’s testimony as

credible, we find this case indistinguishable from Lie v. Ashcroft, 396 F.3d 530 (3d Cir.

2005), where we denied a similar petition for review.

       Accordingly, the petition for review will be DISMISSED insofar as it relates to

asylum and will be DENIED insofar as it relates to withholding of removal and relief

under the Convention Against Torture.




                                              4